



Exhibit 10.2.1


COSTCO WHOLESALE CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT


1.    Grant of Stock Units. You are hereby granted Employee Stock Units covering
the number of shares of Costco Wholesale Corp. common stock (the “Shares”)
specified in the Grant Detail made available electronically in connection with
the grant (the “Detail”). By accepting this grant, the Employee acknowledges and
agrees that it is subject to the terms and conditions of this Agreement and of
the Costco Wholesale Corporation 2019 Stock Incentive Plan (the "Plan"), which
is incorporated here by reference and a copy of which can be found on the
Company's internal website or obtained through the Financial Planning
Department.
2.    Vesting Schedule and Delivery of Shares.
(a) The Stock Units are not Shares; they will be converted into shares when the
Stock Units are settled after vesting. Any Stock Units that have not vested
under the Detail or this Agreement shall be forfeited. Generally, Stock Units
will settle and be issued as Shares on the anniversary of the grant date under
the schedule set forth in the Detail. You will receive the Shares within 10
business days of the vesting date. Fractional shares will be rounded down to the
nearest whole number. A portion of your Shares will be withheld to cover taxes.
(b) Active employees who attain 25 or more years of service shall qualify for
accelerated vesting: one-third of the then unvested Stock Units for 25 or more
years of service; two-thirds of the newly granted Stock Units for 30 or more
years of service or one-half of the then unvested Stock Units for those grants
which have already received the accelerated vesting related to the 25 years of
service; and all of the newly granted or then unvested Stock Units for 35 or
more years of service. Long-service periods required for accelerated vesting
require continuous years of service for persons first receiving grants in or
after October 2013. Following this accelerated vesting, any unvested Stock Units
shall vest on a pro rata basis over the remaining term of the grant at the dates
set forth in the Detail. For example:
If you receive on October 22 a grant of 6,000 Stock Units with a five-year
vesting schedule and attain 25 years of service on the following April 15, at
the next October 22 you will vest as to 1,200 Stock Units for the normal annual
vesting (one-fifth times 6,000) and as to an additional 1,600 Stock Units due to
years of service (6,000 minus 1,200 times one-third).
If you receive a grant of 6,000 Stock Units with a five-year vesting schedule
and had attained 25 years of service prior to the October 22 grant date, you
would receive 2,000 Stock Units (6,000 times one-third) on the date of grant. If
on the following April 15, you attained 30 years of service, then on the
following October 22, you would receive 800 Stock Units for the normal annual
vesting (6,000 minus 2,000 times one-fifth), and an additional 1,600 Stock Units
due to years of service (6,000 minus 2,800 times one-half).
(c) If your employment is terminated other than for cause, you will vest in
additional Stock Units as set forth below. For purposes of this subparagraph
(c), the quarterly dates are: January 22; April 22; and July 22.
i. Except in the case of years when a new accelerated vesting threshold (25, 30,
or 35 years of service) is or would be reached, for each complete quarter that
has passed since the anniversary of the grant date you will vest in 25% of the
Stock Units that were scheduled to vest during that grant year. For example, if
you receive a grant on October 22 of 6,000 Stock Units with a five-year vesting
schedule and you terminate on the next April 23 (two quarters later) you will
vest as to 600 Stock Units (one-fifth times 6,000 times two-fourths). You will
receive shares within 90 days of termination but no later than 10 business days
after the vesting date on the grant anniversary.
ii. If you terminate after the grant date and have by the end of the immediately
preceding calendar quarterly vesting date attained the required years of
service, you will receive the pro rata number of Shares that have vested under
the normal annual vesting and the Shares that you have qualified for based on
accelerated vesting within 90 days of your termination, but no later than 10
business days after the vesting date on the grant anniversary. If under the
example above you had received a grant of 6,000 Stock Units and had already
attained 25 years of service prior to the date of grant, attained 30 years of
service on the following April 15, and terminated on August 30, you would
receive 600 Stock Units as a result of your pro rata number of shares from
normal annual vesting (6,000 minus 2,000 times one-fifth times three-fourths),
and an additional 1,700 Stock Units due to years of service (6,000 minus 2,600
times one-half).





--------------------------------------------------------------------------------





iii. If you terminate before the end of the first quarterly date (January 22),
you will not vest in any otherwise unvested shares. For example, if you receive
a grant on October 22 of 6,000 Stock Units with a five-year vesting schedule and
you attain 25-years of service on December 1, and you terminate on December 2,
you would not receive any Stock Units from that award.
For purposes of this section 2(c), you will be treated as continuing in
employment for a number of days following Termination as defined in section 8(e)
equal to the number of days of unused vacation available to you but no more than
a maximum of six weeks (30 business days). If an anniversary of the grant date
occurs during the vacation period, you will vest and be paid 10 business days
after the anniversary date of the grant pursuant to section 2(a) and (b) above.
(d) Accelerated vesting also will occur at death. That vesting will be 100% if
you were an officer at the Assistant Vice President level or above or if you
have ten or more years of service. Otherwise, that vesting will be 50% (after
giving credit for the quarterly vesting applied for terminations). Shares will
be distributed within 90 days of death.
(e) No further vesting (including without limitation any accelerated vesting)
shall occur if you are terminated for cause. Vesting shall continue during a
leave of absence; provided, however, that the Administrator has the discretion
to cancel Stock Units or forfeit vesting in connection with a leave of absence.
No continued vesting, or Administrator action taken in connection with vesting,
during a leave shall have the effect of creating a deferral of compensation for
purposes of section 409A.
(f) If you voluntarily or involuntarily experience a change to employment status
or to a position in the Company that is not eligible for a Stock Unit Grant or
is eligible for a lesser number of Stock Units, except as otherwise determined
by the Administrator, vesting shall cease at the time of such change or occur at
the lesser number associated with the new position; in connection with the
change in status or position, at the anniversary of the grant you will vest at
your prior position award level based on the number of full quarters of service
since the prior grant date anniversary achieved at that position prior to the
change in status.
3.    Section 409A. This Stock Unit Agreement is intended to be exempt from
section 409A as a short-term deferral, and the payment dates provided for in
section 2 shall in all events occur within the short-term deferral period
provided for in section 409A. Should a deferral of compensation nonetheless
occur, the Agreement will be interpreted in a manner that complies with section
409A, including the six-month delay applicable to specified employees.
4.    No Shareholder Rights. Stock Units represent hypothetical shares of Stock.
Until the Stock Units vest and Shares are issued, you shall not be entitled to
any of the rights or benefits generally accorded to shareholders. Unless
otherwise determined by the Administrator, delivery of Shares must be effected
by book-entry credit to a custody account (the "Custody Account") maintained by
you with a Custodian designated by the Company. You shall be the beneficial
owner of any Shares properly credited to the Custody Account. You shall have no
right to any dividend or distribution or vote or other shareholder rights with
respect to such Shares if the record date is prior to the date the Custody
Account is properly credited with the Shares.
5.    Taxes.
(a) For tax and withholding purposes, the value of any Shares issued shall be
determined based on the closing stock price on the date of vesting, regardless
of when the Shares are actually credited to a Custody Account. You shall be
liable for any and all taxes, including (without limitation) withholding taxes,
interest or penalties arising out of this grant, the vesting of Stock Units, any
violation of section 409A that impacts this Stock Unit, or the transfer of
Shares or other property in settlement of the Stock Units. In the event that the
Company or the Employer (as defined below) is required to withhold taxes as a
result of the grant or vesting of Stock Units, the transfer of Shares or other
property in settlement of the Stock Units, or any subsequent sale of Shares
issued in settlement of such Stock Units, you shall surrender a sufficient
number of whole Shares as necessary to cover all required withholding taxes and
required social security contributions at the time the restrictions on the Stock
Units lapse. To the extent that any surrender of Shares for payment is
insufficient, you authorize the Company and its Affiliates, which are qualified
to deduct tax at source, to deduct all applicable required withholding taxes and
social security contributions from your compensation. You agree to pay the
Company any amounts that cannot be satisfied from wages or other cash
compensation, to the extent permitted by law.
(b) Regardless of any action the Company or the Employee's employer (the
"Employer") takes with respect to any or all income tax, social security,
payroll tax, payment on account, other tax-related withholding or information
reporting ("Tax-Related Items"), the Employee acknowledges and agrees that the
ultimate liability for all Tax-Related Items legally due by Employee is and
remains the Employee's responsibility and that the Company and the





--------------------------------------------------------------------------------





Employer: (i) make no representations nor undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of this grant of Stock
Units, including the vesting of Stock Units, subsequent payment of Shares
related to such Stock Units or the subsequent sale of any Shares acquired
pursuant to such Stock Units; and (ii) do not commit to structure the terms or
any aspect of this grant of Stock Units to reduce or eliminate the Employee's
liability for Tax-Related Items. The Company may refuse to deliver Shares if the
Employee fails to comply with the Employee's obligations in connection with the
Tax-Related Items.
6.    Data Privacy Consent. The Employee consents, to the extent applicable law
requires consent, to the collection, use and transfer, in electronic or other
form, of the Employee's personal data by and among, the Company and its
Affiliates for the exclusive purpose of administering the Employee's
participation in the Plan. The Employee understands that the Company, the
Employer and their Affiliates hold certain personal information about the
Employee, including name, home address and telephone number, date of birth,
social security or insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or by the Employer, details of any entitlement to shares of stock awarded,
canceled, purchased, exercised, vested, unvested or outstanding in the
Employee's favor for the purpose of administering the Plan ("Data"). The
Employee understands that the Data may be transferred to third parties assisting
in the administration of the Plan, that these recipients may be located in the
Employee's country or elsewhere, and that the recipient country may have
different data privacy laws and protections than the Employee's country. The
Employee may request a list with the names and addresses of any potential
recipients of the Data, request information as to the nature of the Data
provided to other parties, and withdraw in writing the consent contained in this
section, all by contacting the Financial Planning Department, and understands
that refusing or withdrawing consent may affect his ability to participate in
the Plan.
7.    Plan Information. The Employee acknowledges receipt of copies of the Plan
and the Plan prospectus from the Company and agrees to receive shareholder
information, including copies of any annual report, proxy statement and periodic
report, from the investor relations section of the Company's website at
http://www.costco.com. The Employee acknowledges that copies of the Plan, Plan
prospectus, Plan information and shareholder information are also available upon
written or telephonic request to the Financial Planning Department, 999 Lake
Drive, Issaquah, WA 98027. If the Employee has received this or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.
8.    Acknowledgment and Waiver. Employee agrees that:
(a) the Plan is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time unless otherwise provided in the Plan
or this Agreement; and that the grant of Stock Units is discretionary and does
not create any contractual or other right to receive future grants of Awards or
other benefits in lieu of Awards, even if Awards have been granted repeatedly in
the past;
(b) the Employee's participation in the Plan shall not create a right to further
employment with the Company, does not create an employment contract with the
Company, and shall not interfere with the ability of the Company to terminate or
modify the Employee's employment relationship at any time, with or without
cause, insofar as permitted by law;
(c) the Stock Units and resulting benefits are an extraordinary item that is
outside the scope of the Employee's employment contract, if any, and are not
part of normal or expected compensation or salary for any purposes, including
for purposes of calculating any severance, resignation, termination, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments insofar as permitted by law;
(d) the future value of the Shares is unknown, may increase or decrease from the
date of grant or vesting of the Stock Unit and cannot be predicted. No claim or
entitlement to compensation or damages shall arise from termination of this
grant of Stock Units or diminution in value of this grant of Stock Units
resulting from changes in the value of the Company’s stock or the Employee's
Termination by the Company (for any reason whatsoever and whether or not in
breach of local labor laws) and the Employee irrevocably releases the Company
from, and agrees not to pursue against the Company, any such claim that may
arise; and
(e) upon the Employee’s Termination (whether or not such Termination constitutes
a breach of local labor laws), the Employee's right to receive benefits shall be
only as set forth in this Agreement; his Termination shall be effective at the
date reasonably anticipated by the Company and the Employee that the Employee
will no longer be employed at a level equal to or greater than 21% of his
average level of services over the immediately preceding thirty-six month
period. Employee’s Termination will not be extended by any notice period
mandated under local law (e.g.,





--------------------------------------------------------------------------------





active employment would not include a period of "garden leave" or similar period
pursuant to local law); and the Company shall have the exclusive discretion to
determine when the Employee is no longer actively employed for purposes of this
grant of Stock Units.
9.    Miscellaneous.
(a) Stock Units shall not be sold, encumbered, pledged or otherwise disposed of,
whether voluntarily or by operation of law. The Company shall not be required to
treat as the owner of Stock Units, or associated benefits hereunder, any
transferee to whom such Stock Units or benefits shall have been so transferred
in violation of this Agreement.
(b) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.
(c) Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Employee at the
Employee's address then on file with the Company.
(d) The Plan and this Agreement and the Detail constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Employee
with respect to that subject matter and may not be modified adversely to the
Employee's interest except by means of a writing signed by the Company and the
Employee. This Agreement is governed by the laws of the State of Washington. In
the event of any conflict between the terms and provisions of the Plan and this
Agreement, the Plan terms and provisions shall govern (subject to section 9(e)).
Capitalized terms used but not defined in this Agreement have the meanings
assigned to them in the Plan. Certain other important terms governing this
contract are contained in the Plan. If issues of interpretation arise under this
Agreement, the judgment of the Administrator shall be final.
(e) To the extent the Company determines that this Agreement is subject to
section 409A, but does not conform with the requirements thereof, the Company
may at its sole discretion amend or replace the Agreement to cause the Agreement
to comply with section 409A.
(f) The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
(g) Recoupment. Notwithstanding any other provision of your Agreement, any
Shares acquired and any amount received with respect to any sale of such Shares
are subject to potential cancellation, recoupment, rescission, payback or other
action in accordance with the terms of the Recoupment Policy as may be amended
from time to time to comply with changes in laws, rules or regulations that are
applicable to such Stock Units and Shares. (The current recoupment policy is
reflected in paragraph 24 of the Company’s Corporate Governance Guidelines,
which can be found on the Investor Relations site.) You agree to the Company’s
enforcement of the Recoupment Policy and any related provision of applicable law
without further consent or action being required by you. Without limitation, you
authorize the Company to issue instructions, on your behalf, to any brokerage
firm and/or third party administrator engaged by the Company to hold your Shares
and other amounts acquired under the Plan to re-convey, transfer or otherwise
return such Shares and/or other amounts to the Company.
PLEASE RETAIN THIS AGREEMENT FOR YOUR RECORDS
OCT 2019 rev.





